FILE COPY




       I, PAM ESTES, Clerk of the Court of Appeals for the Twelfth Court of Appeals District

of the State of Texas, do hereby certify that Tonya Allen DDS, P.A., Plaintiff in the trial court

secured an extension of three (3) days in which to file Appellant's Brief in the following

numbered and entitled cause:


Tonya Allen DDS, P.A.

No. 12-15-00029-CV                vs.

Smith County Appraisal District

       This certificate is made pursuant to Tex. Rev. Civ. State. Ann. art. 5069, 1.05 sec. 3(c)

(Vernon Supp. 1985) to assist the Clerk of the Trial Court in calculating the amount of post-

judgment interest accrued.

       WITNESS MY HAND and seal of said Court at Tyler, Texas, this 13th day of November
2015, A.D.

                                                Respectfully yours,

                                                PAM ESTES, CLERK


                                                By: ______________________________
                                                    Katrina McClenny, Chief Deputy Clerk